Citation Nr: 1806654	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  09-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disabling rating in excess of 10 percent prior to April 1, 2013, and in excess of 20 percent thereafter for a low back disability. 

2.  Entitlement to an initial disabling rating in excess of 10 percent for right hip bursitis.

3.  Entitlement to an initial disabling rating in excess of 10 percent for left hip bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, A.W., and M.I.


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from August 1997 to July 2007.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2007 rating decision in which the Department of Veteran Affairs (VA) Winston Salem, North Carolina, Regional Office (RO) granted entitlement to service connection for ankylosing spondylitis of the low back at a 10 percent disabling rating, right hip bursitis at a 10 percent disabling evaluation, and left hip bursitis at a noncompensable rating.  The case was subsequently transferred to the Roanoke, Virginia RO.  In November 2012, October 2015, and March 2017, the Board remanded the appeal for further development. 

In August 2012, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  This hearing was before a judge that is no longer available to adjudicate the claim.  In October 2017 correspondence, VA notified the Veteran and offered the option of another Board hearing.  The Veteran did not respond with a request for a hearing within thirty days.  Therefore, the Board will proceed accordingly.

During the pendency of the appeal, the rating for left hip bursitis was increased to 10 percent disabling, effective August 1, 2007, the date of filing.  Likewise, the rating for the Veteran's low back disability was increased to 20 percent disabling, effective April 1, 2013.



FINDINGS OF FACT

1.  Prior to April 1, 2013, the Veteran's low back symptoms manifested in forward flexion of the thoracolumbar spine at 80 degrees.  The evidence does not establish that, during this time period, the Veteran's forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  After April 1, 2013, the Veteran's low back symptoms manifested in forward flexion of the thoracolumbar spine at 50 degrees.  The evidence does not indicate that the Veteran's back disability resulted in forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's right hip disability symptoms manifested in limitation of adduction such that the Veteran could not cross his legs.  The evidence did not indicate right hip flexion limitation of 30 degrees or less or limitation of abduction of motion lost beyond 10 degrees. 

4.  The Veteran's left hip disability symptoms manifested in limitation of adduction such that the Veteran could not cross his legs.  The evidence did not indicate left hip flexion limitation of 30 degrees or less or limitation of abduction of motion lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling prior to April 1, 2013, and in excess of 20 percent thereafter, for a low back disability have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.59, 4.71a, Diagnostic Code 5240 (2017).

2.  The criteria for a rating in excess of 10 percent disabling for a right hip disability have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.59, 4.71a, Diagnostic Codes 5019, 5251, 5252, 5253 (2017).

3.  The criteria for a rating in excess of 10 percent disabling for a left hip disability have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.59, 4.71a, Diagnostic Codes 5019, 5251, 5252, 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2017).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or misaligned due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40 (2017).  Consideration must also be given to weakened movement, premature or excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Low Back

The Veteran contends that the severity of his low back disability is such that a rating in excess of 10 percent prior to April 1, 2013, and in excess of 20 percent thereafter, is warranted. 

The Veteran has a staged rating of 10 percent disabling evaluation prior to April 1, 2013, and 20 percent thereafter, for anykylosing spondylitis of the low back.  Under Diagnostic Code 5240, which is governed by a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating is warranted when the Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2016).

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire spine.  Id.

A 50 percent rating is warranted when there is unfavorable ankylosis of the thoracolumbar spine.  Id.

A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Turning to the record of evidence, in a July 2007 VA examination, the Veteran had reduced range of motion made worse by prolonged sitting or standing.  The examiner observed no external abnormalities.  The examiner reported forward flexion of 0 to 80 degrees.  The examiner noted that flexion was limited by pain.  The examiner also reported extension as 0 to 20 degrees, and stated that it was limited by pain.  The examiner reported lateral bending at 0 to 30 degrees in both directions and rotation of 0 to 35 degrees in both directions.  The examiner noted that there was no change with repetitive testing.

In a December 2011 VA examination, the Veteran reported that without medication, his back pain is severe.  The Veteran stated that his back pain had become worse.  The Veteran denied flare-ups except for when he was off of medication.  The examiner stated that the Veteran had forward flexion of 0 to 80 with objective evidence of painful motion beginning at 40 degrees.  The examiner also reported extension of 0 to 25 degrees, with objective evidence of painful motion beginning at 25 degrees.  The examiner further reported right lateral flexion of 0 to 25 degrees with objective evidence of painful motion beginning at 15 degrees, left lateral flexion of 0 to 25 degrees with objective evidence of painful motion beginning at 15 degrees, right lateral rotation of 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater, and left lateral rotation of 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.

After repetitive testing, the examiner noted additional loss of range of motion.  The examiner reported forward flexion of 0 to 80 degrees, extension of 0 to 25 degrees, right lateral flexion of 0 to 20, left lateral flexion of 0 to 20, right lateral rotation of 30 degrees or greater, and left lateral rotation of 30 degrees or greater.  

The examiner indicated that less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing were contributing factors to the functional impairment after repetitive use.  The examiner further noted localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The examiner found no other neurologic abnormalities or intervertebral disc syndrome (IVDS).

At an August 2012 Board hearing, the Veteran stated that the majority of the day, he sits at a desk, but because of his condition, sitting down for long periods of time becomes painful.  The Veteran further reported that he took daily medication and shots for his pain.  The Veteran stated that he has pain from physical activity, such as going to the gym.  The Veteran also stated that due to his pain, he missed about seven or eight days of work in the last twelve months, and his employer allowed him to work from home.  The Veteran's witnesses also reported that the Veteran had increased pain following his period of service.

In an April 2013 VA examination, the Veteran reported flare-ups which are precipitated by strenuous physical activity such as weight bearing exercises at the gym.  

The examiner stated that the Veteran had initial range of motion measurements as follows:  forward flexion of 0 to 50 with objective evidence of painful motion beginning at 50 degrees, extension of 0 to 25 degrees, with objective evidence of painful motion beginning at 20 degrees, right lateral flexion of 0 to 25 degrees with objective evidence of painful motion beginning at 20 degrees, left lateral flexion of 0 to 20 degrees with objective evidence of painful motion beginning at 20 degrees, right lateral rotation of 0 to 20 degrees with objective evidence of painful motion beginning at 20 degrees, and left lateral rotation of 0 to 20 degrees with objective evidence of painful motion beginning at 20 degrees.

After repetitive testing, the examiner noted the following range of motion measurements: forward flexion of 0 to 50 degrees, extension of 0 to 20 degrees, right lateral flexion of 0 to 20, left lateral flexion of 0 to 20, right lateral rotation of 0 to 20, and left lateral rotation of 0 to 20.  The examiner stated that the Veteran did not have additional limitation of range of motion after repetitive testing. 

The examiner indicated that less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing as contributing factors to the functional impairment after repetitive use.  The examiner found no other neurologic abnormalities or intervertebral disc syndrome (IVDS).

In a March 2016 VA examination, the examiner stated that the Veteran's initial range of motion was normal, reporting initial range of motion measurements as follows:  forward flexion of 0 to 90 degrees, extension of 0 to 30 degrees, right lateral flexion of 0 to 30 degrees, left lateral flexion of 0 to 30 degrees, right lateral rotation of 0 to 30 degrees, and left lateral rotation of 0 to 30 degrees.  The examiner reported that no pain was noted on examination.  The examiner further stated that there was no evidence of pain with weight bearing.  The examiner also noted that there was no additional loss of function or range of motion after three repetitions.

The examiner reported objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner also reported that the Veteran has muscle spasm of the thoracolumbar spine.  The examiner noted that the localized tenderness does not result in abnormal gait or abnormal spinal contour.  The examiner when on to state that there were no symptoms of radiculopathy, radiation of pain, or other neurological symptoms at the time of the examination.

In an April 2017 VA examination, the examiner stated that the Veteran had initial range of motion measurements as follows:  forward flexion of 0 to 65 with objective evidence of painful motion beginning at 65 degrees, extension of 0 to 10 degrees, with objective evidence of painful motion beginning at 10 degrees, right lateral flexion of 0 to 20 degrees with objective evidence of painful motion beginning at 20 degrees, left lateral flexion of 0 to 30 degrees with objective evidence of painful motion beginning at 30 degrees, right lateral rotation of 0 to 30 degrees and left lateral rotation of 0 to 30 degrees.  The examiner reported that pain was noted on examination of forward flexion, extension, right lateral flexion and left lateral flexion, but it did not result in or cause functional loss.

The examiner reported that the Veteran did not have radicular pain or other signs of radiculopathy.  The examiner also stated that the Veteran did not have ankylosis of the spine or IVDS.  The examiner stated that there was no evidence of pain on passive range of motion testing and no evidence of pain when the joint is used in non-weight bearing.

After review of the record, the Board finds that prior to April 1, 2013, the evidence establishes that the Veteran's low back disability resulted in forward flexion of 80 degrees, thus warranting a 10 percent disabling evaluation.  The evidence of record does not indicate that the Veteran's low back disability resulted in forward flexion of the thoracolumbar spine at less than 60 degrees but greater than 30 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, a 20 percent rating was not warranted.  Thus, the Veteran's symptoms more closely approximate to a 10 percent disabling evaluation during this time period.  

The Board finds that a 20 percent disabling rating from April 1, 2013 and thereafter is appropriate.  During April 2013 VA examination, the Veteran had forward flexion of the thoracolumbar spine of 50 degrees.  The Board notes that the March 2016 and April 2017 VA examinations indicated that the Veteran's forward flexion tested higher upon examination.  The record does not indicate any point during the pendency of the claim where the Veteran's range of motion had forward flexion of 30 degrees or less.  The Board also notes that the record does not establish that the Veteran has suffered from either favorable or unfavorable ankylosis of the spine.  The Board thus finds that the Veteran's entire disability picture warrants a 20 percent rating after April 1, 2013, for his back disability.  38 C.F.R. § 4.7 (2017).

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the evaluation for the Veteran's orthopedic manifestations of his service-connected thoracolumbar spine disability.  See 38 C.F.R. §§ 4.40, 4.59 (2017); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the VA examinations showed additional loss of function after repetitive testing, which was contemplated in the disabling evaluations.  However, there is no evidence that the Veteran's thoracolumbar spine met the criteria for higher ratings at any point, even considering flare-ups, repetitive motion, and functional loss due to pain, weakness, fatigability, or incoordination.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of IVDS is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  However, there is no medical evidence that the Veteran suffered IVDS.  Therefore, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  Thus, a higher rating under this diagnostic code is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a higher rating is warranted.

For all these reasons, the Board finds that a rating in excess of 10 percent disabling prior to April 1, 2013, and in excess of 20 percent from April 1, 2013 and thereafter for the Veteran's back disability, is not warranted.

Right and Left Hip

The Veteran also contends that the severity of his right hip disability is such that a rating in excess of 10 percent is warranted.  Likewise, Veteran contends that the severity of his left hip disability is such that a rating in excess of 10 percent is warranted.

The Veteran's disability has been assigned a hyphenated rating of 5252-5019.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27 (2017).

Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh).

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides evaluation of hip disabilities based on limitation of flexion.  A 10 percent disability rating is warranted for limitation of flexion of the thigh to 45 degrees. 38 C.F.R. § 4.71a.

A 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees.  Id.

A 30 percent rating is warranted for limitation of flexion of the thigh to 20 degrees.  Id.

A 40 percent rating is warranted for limitation of flexion of the thigh to 10 degrees.  Id. 

Diagnostic Code 5253 provides evaluation of hip disabilities based on impairment.  A 10 percent disability rating is warranted for limitation of abduction of rotation of, cannot toe out more than 15 degrees of affected leg or limitation of adduction, cannot cross legs.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for limitation of abduction, motion lost beyond 10 percent.

Diagnostic Code 5019 pertaining to bursitis provides for rating the disability as analogous to rheumatoid arthritis and Diagnostic Code 5002.  Under Diagnostic Code 5002 (chronic residuals from rheumatoid arthritis), a 10 percent rating is for application for each major joint affected by limitation of motion that is noncompensable under the specific codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002, 5019.  In other words, if a veteran manifests limitation of motion that does not most nearly approximate the criteria for a compensable rating under the criteria pertaining to the hip, a 10 percent evaluation is still assigned under Diagnostic Code 5002.

Turning to the record, the Veteran's service treatment records note a March 2006 MRI positive for periarticular edema.  The examiner noted that the right side was greater than the left.

In a July 2007 VA examination, the examiner reported that the right hip was worse than the left, with no swelling and some minimal reduction in range of motion.  The examiner stated that the hips were stable; however, range of motion was sometimes reduced by pain.  The examiner reported no swelling or crepitus in either hip.  Range of motion testing in the right hip revealed 130 degrees flexion, 0 degrees extension, 30 degrees external rotation limited by pain at 30 degrees, and 50 degrees internal rotation.  Range of motion testing in the left hip revealed 125 degrees flexion, 0 degrees extension, 45 degrees external rotation, and 45 degrees internal rotation.  There was no change in motion with repetitive testing.   

In a December 2011 VA examination, the examiner stated that the Veteran reported flare-ups that impact the function of his hip.  The Veteran stated that these flare-ups had a frequency of about once a week for a duration of 24 hours with moderate severity.  The Veteran stated that his activities are limited about 50 percent during flare-ups.

The examiner reported initial range of motion as follows: right hip flexion of 0 to 120 degrees with objective evidence of painful motion beginning at 50 degrees, right hip extension of greater than 5 with objective evidence of painful motion beginning at 5, and adduction limited such that the Veteran cannot cross his legs.  The examiner also reported left hip flexion of 0 to 120 degrees with objective evidence of painful motion beginning at 90 degrees, and left hip extension of greater than 5 with objective evidence of painful motion beginning at greater than 5.

The examiner reported loss of range of motion after repetitive testing, observing the right hip flexion of 0 to 110 degrees, right hip extension of greater than 5, left hip flexion of 0 to 115 degrees, and left hip extension of greater than 5.  The examiner also notes that post-test left hip adduction was limited such that the Veteran could not cross legs.  The examiner further reported active movement against some resistance upon right hip flexion, right hip abduction, and right hip extension.  Likewise, the examiner found active movement against some resistance upon left hip flexion, left hip abduction, and left hip extension.

The examiner reported no ankylosis, nonunion, or malunion of either hip.  The examiner reported that the Veteran's hip condition did not impact his ability to work.

In an August 2012 Board hearing, the Veteran stated that he has chronic inflammation.  He reported that he had some shooting pain through the legs that caused him trouble walking.  The Veteran further reported that he took daily medication and shots for his pain.  The Veteran stated that he has pain from physical activity, such as going to the gym.  The Veteran also stated that due to his pain, he missed about seven or eight days of work in the last twelve months, and his employer allowed him to work from home.  The Veteran's witnesses also reported that the Veteran had increased pain following his period of service.

In a March 2016 VA examination, the examiner reported initial range of motion as follows: right hip flexion of 0 to 90 degrees, right hip extension of 0 to 30, right hip abduction of 0 to 45 degrees, right hip adduction of 0 to 25 degrees, right external rotation of 60 degrees, and right internal rotation of 40 degrees.  The examiner noted that there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and no evidence of pain with weight bearing.  The examiner described the Veteran's hip condition as decreased flexion due to his weight and body habitus.  The examiner also reported left hip flexion of 0 to 90 degrees, left hip extension of 0 to 30 degrees, left hip abduction of 0 to 45 degrees, left hip adduction of 0 to 25 degrees, left external rotation of 60 degrees, and left internal rotation of 40 degrees.  The examiner noted that there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and no evidence of pain with weight bearing.  The examiner stated that there was no functional loss upon repetition.  The examiner stated that there was no evidence of ankylosis and no malunion or nonunion of femur, flail hip joint or leg length discrepancy.

In an April 2017 VA examination, the examiner reported range of motion measurements as follows: right hip flexion of 0 to 125 degrees, right hip extension of 0 to 30, right hip abduction of 0 to 45 degrees, right hip adduction of 0 to 25 degrees, right external rotation of 60 degrees, and right internal rotation of 40 degrees.  The examiner stated that there was pain noted on examination of abduction at 40 degrees, but it did not result in or cause functional loss.  The examiner stated that there was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.   

The examiner also reported left hip flexion of 0 to 125 degrees, left hip extension of 0 to 30 degrees, left hip abduction of 0 to 45 degrees, left hip adduction of 0 to 25 degrees, left external rotation of 60 degrees, and left internal rotation of 40 degrees.  The examiner stated that there was pain noted on examination of abduction at 40 degrees, but it did not result in or cause functional loss.  The examiner stated that there was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner stated that there was no evidence of pain on passive range of motion testing and no evidence of pain when the joint is used in non-weight bearing.

After review of the record, the Board finds that a 10 percent rating for each hip under Diagnostic Code 5252-5019 is appropriate.  The Veteran's treatment records during and after service support the finding of noncompensable limitation of motion.  The Board notes that the record does not establish that the Veteran had ankylosis of the hip at any point during the pendency of the claim.  The record does not establish that the Veteran, at any point during the pendency of the claim had right hip flexion of 30 degrees or less.  Therefore, the Veteran's disability more closely approximates to a 10 percent rating.

The Board has considered the Veteran's disabilities under Diagnostic Code 5253; however, while the December 2011 VA examination notes that the Veteran could not cross his legs, the Veteran's disability did not manifest such that he could not cross his legs for the entire claims period.  Likewise, the Board considered the Veteran's disabilities under Diagnostic Code 5251; however the record does not indicate that the Veteran's disabilities manifested such that his thighs had limitation of motion of less than 5 degrees.  Therefore, a rating under 5252-5019 would represent the highest rating the Veteran could receive for his service-connected hip disabilities.  

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the evaluation for the Veteran's orthopedic manifestations of his service-connected hip disabilities.  See 38 C.F.R. §§ 4.40, 4.59 (2017); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the December 2011 VA examination showed additional loss of function after repetitive testing, which was contemplated in the disabling evaluations.  However, there is no evidence that the Veteran's hips were ankylosed at any point, even considering flare-ups, repetitive motion, and functional loss due to pain, weakness, fatigability, or incoordination.

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claims.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that higher ratings are warranted.

For all these reasons, the Board finds that a rating in excess of 10 percent disabling for the right hip disability is not warranted.  Likewise, a rating in excess of 10 percent disabling for the left hip disability is not warranted.


ORDER

An initial rating in excess of 10 percent disabling, prior to April 1, 2013 and in excess of 20 percent disabling from April 1, 2013 and thereafter, for back disability, is denied.  

An initial disabling rating in excess of 10 percent for right hip bursitis is denied.

An initial disabling rating in excess of 10 percent for left hip bursitis is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


